Citation Nr: 0523086	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  95-39 016	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for end-stage renal 
disease (ESRD) secondary to medication prescribed for a 
service-connected disability.

2.  Entitlement to VA compensation under the provisions of 38 
U.S.C.A. 1151 for end-stage renal disease.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions issued by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which have denied the benefits sought on appeal.

In an April 1996 decision, the Board denied service 
connection for ESRD secondary to medication prescribed for a 
service-connected disability.  The veteran was notified of 
this decision and did not appeal.  That decision remanded the 
closely associated issue of entitlement to VA compensation 
under the provisions of 38 U.S.C.A. 1151 for ESRD secondary 
to medication prescribed by VA for consideration of Brown v. 
Gardner, 115 S.Ct. 552 (1994).  Following this remand, in a 
May 1997 decision, the Board denied entitlement to benefits 
under the provisions of 1151 for ESRD secondary to medication 
prescribed by VA.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court) and, in August 
1999, the Court issued a memorandum decision that vacated the 
Board's May 1997 decision and remanded the matter for further 
adjudication.

The Board remanded the veteran's claims to the RO in December 
1999 and requested the RO to determine whether new and 
material evidence had been submitted to reopen a secondary 
service connection claim and to obtain additional clarifying 
development with respect to the veteran's more recent 
allegation that ESRD was caused by the prescription of APC (a 
combination of aspirin, phenacetin, and caffeine) during 
service and thereafter by VA.  Following the requested 
development, the Board, in a decision dated in June 2000, 
again denied entitlement to benefits under the provisions of 
1151 for ESRD secondary to medication prescribed by VA.  The 
Board also denied the veteran's application to reopen his 
claim for service connection for end-stage renal disease 
secondary to medication prescribed for a service-connected 
disability.

Subsequent to the Board's decision of June 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) was enacted.  The VCAA 
substantially amended the provisions of chapter 51 of title 
38, United States Code, relating to the notice and assistance 
to be provided claimants seeking veterans' benefits.

The veteran again appealed to the Court and, in March 2001, 
the Court held that because the Board's decision pre-dated 
the enactment of the VCAA, a remand was required in order to 
provide the Board with an opportunity to readjudicate the 
claim under the new statute in the first instance.  The Court 
vacated the Board's June 2000 decision and remanded the case 
to the Board for readjudication.

In September 2001, the Board again remanded the case for 
further development.  After the RO returned the case to the 
Board, the Board again denied the veteran's claim by a 
decision dated in August 2003.  The veteran appealed to the 
Court and, in March 2005 the Court, in a single-judge 
decision, affirmed the Board's decision.  Later in March 2005 
the appellant's spouse informed the Court that the appellant 
died on October 30, 2004, and requested that she be 
substituted in his appeal.  She also filed a motion for a 
panel decision.  

By an order dated in May 2005, the Court withdrew its 
decision of March 2005, vacated the Board's decision of 
August 2003, and dismissed the veteran's appeal, the motion 
for substitution, and the motion for a panel decision.  The 
Court noted that the veteran's spouse had filed an accrued-
benefits claim.  This matter is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1943 to November 1948, from May 1950 to October 1951, and 
from August 1954 to January 1964.

2.	A copy of a death certificate received by VA in November 
2004 reflects that the veteran died on October [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.


		
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


